CUSHING, J.
The only claim made by the Industrial Commission is that there was no evidence that his injury and death were due to his employment. This question was presented in the case of Industrial Commission v Tripsansky, 119 Oh St, 594, 595. That case is decisive of this question. It was purely a question for the jury to decide, and it found that his representative was entitled to compensation, and, as the evid'ence was in dispute, it was a jury question.
The judgment of the Court of Common Pleas of Butler County is affirmed.
ROSS, PJ, and HAMILTON, J, concur in judgment of affirmance.